Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent no. 11,145,883 has been reviewed and is accepted. The terminal disclaimer has been recorded.
In view of the terminal disclaimer, the double patenting rejections of record are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhay Watwe on 08 June 2022.
The application has been amended as follows: Claim is amended as written below and Claim 10 is cancelled. See the full amended claim set below.
(Currently Amended) A fuel cell system comprising: 
a first fuel cell; 
a second fuel cell having a maximum power output that is greater than a maximum power output of the first fuel cell; and 
a power generation controller configured to control power generation from the first fuel cell and the second fuel cell in accordance with requested power, 
wherein, 
when the requested power is smaller than a first threshold, the power generation controller is configured to cause the first fuel cell to generate electric power greater than electric power generated by the second fuel cell so that the requested power is supplied, 
when the requested power is equal to or greater than a second threshold and smaller than a third threshold, the power generation controller is configured to cause the second fuel cell to generate electric power greater than electric power generated by the first fuel cell so that the requested power is supplied, the second threshold being equal to or greater than the first threshold, the third threshold being greater than the second threshold, and the third threshold also being greater than [[50%]]70% of a sum of the maximum power output of the first fuel cell and the maximum power output of the second fuel cell, and 
when the requested power is equal to or greater than the third threshold, the power generation controller is configured to cause both the first fuel cell and the second fuel cell to generate electric power so that the requested power is supplied.
(Original) The fuel cell system according to claim 1, wherein the power generation controller is configured to suspend power generation from the second fuel cell when the requested power is smaller than the first threshold, and/or is configured to suspend power generation from the first fuel cell when the requested power is equal to or greater than the second threshold and is smaller than the third threshold.
(Original) The fuel cell system according to claim 1, wherein the power generation controller is configured to cause the second fuel cell to generate electric power at a voltage at which elution of a catalyst contained in the second fuel cell is inhibited when the requested power is smaller than the first threshold, and/or is configured to cause the first fuel cell to generate electric power at a voltage at which elution of a catalyst contained in the first fuel cell is inhibited when the requested power is equal to or greater than the second threshold and is smaller than the third threshold.
(Original) The fuel cell system according to claim 1, wherein the second threshold has a greater value than the first threshold, and, when the requested power is equal to or greater than the first threshold and is smaller than the second threshold, the power generation controller is configured to cause the first fuel cell and the second fuel cell to generate electric power so that the requested power is provided by both the first fuel cell and the second fuel cell.
(Original) The fuel cell system according to claim 4, wherein, when the requested power is equal to or greater than the first threshold and is smaller than the second threshold, the power generation controller is configured to cause output power of the first fuel cell to become smaller and is configured to cause output power of the second fuel cell to become larger in response to an increase in the requested power.
(Original) The fuel cell system according to claim 1, wherein the second threshold has the same value as the first threshold.
(Original) The fuel cell system according to claim 1, wherein, when a rate of change in the requested power is equal to or higher than a predetermined value, the power generation controller is configured to reduce at least one of the first threshold and the third threshold to a smaller value than in a case where the rate of change in the requested power is lower than the predetermined value.
(Original) The fuel cell system according to claim 1, further comprising a storage unit that stores a map showing a correlation between requested power and an operation time of each of the first fuel cell and the second fuel cell, wherein, on the basis of the map stored in the storage unit, the power generation controller is configured to change at least one of the first threshold and the third threshold so that the operation time of the second fuel cell becomes equal to or greater than 80% of the operation time of the first fuel cell and equal to or less than 120% of the operation time of the first fuel cell.
(Original) The fuel cell system according to claim 1, wherein, on the basis of a map received from an external server and showing a correlation between requested power and an operation time in another fuel cell system, the power generation controller is configured to change at least one of the first threshold and the third threshold so that an operation time of the second fuel cell becomes equal to or greater than 80% of an operation time of the first fuel cell and equal to or less than 120% of the operation time of the first fuel cell.
(Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Matsumoto (JP 2016072191 A), Toida (US 2014/0295307) and Tanaka (US 2018/0219238 A1), but it does not teach a power generation controller configured to control power generation from two fuel cells wherein when the requested power is greater than 70% of a sum of the maximum power output from the first fuel cell and the maximum power from the second fuel cell, the power generation controller is configured to cause the second fuel cell to generate electric power greater than electric power of the first fuel cell so that the requested power is supplied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723